DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4 – 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ubik et al. (US Publication Number 2015/0073647, hereinafter “Ubik”) in view of Tsai et al. (US Publication Number 2011/0137510, herein after “Tsai”).

4.	As per claim 1 and 6, Ubik teaches a controlling system and method for an electric bicycle, which is connected to a controller area network (CAN) bus (paragraphs 17 connectivity to the CANbus) of the electric bicycle and a controlling end, and 
	Although Ubik teaches utilizing data from CANbus signals in conjunction of a plurality of protocols including USB (figure 2b) Ubik does not explicitly disclose the dongle is configured to convert the USB signal into a CAN signal.	
However, Tsai discloses dongle is configured to convert the USB signal into a CAN signal (paragraphs 54 – 57, USB/CAN conversion for bidirectional conversion and use between the console ECU 22 and controlling end Computer 212, figures 6 and 8)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ubik and Tsai before him or her, to modify the USB/CANbus handling of Ubik to include the a converter of Tsai because it would enhance the functionality of signal transfer in the system.
	One of ordinary skill would be motivated to make such modification in order to enhance the data integrity of data conversion along the signal path (paragraph 8). Therefore, it would have been obvious to combine Tsai with Ubik to obtain the invention as specified in the instant claims.

5.	Ubik modified by the teachings of Tsai as seen in claim 1 above, as per claims 2 and 7, Ubik teaches a system and method, wherein the first connecting port is a USB Type-A port or a USB Type-C port, the second 16connecting port is the USB Type-A port or the USB Type-C port, and the console port is corresponding to the second connecting port (plurality of USB ports are seen on Ubik, figure 2a, and alternating the console port can be in the instance where two USB configurations are selected as console port does not necessitate anything more than a capability of CANbus signal handling).  

6.	Ubik modified by the teachings of Tsai as seen in claim 1 above, as per claims 4 and 10, Tsai teaches a system and method, wherein the dongle comprises: a USB processing unit (211, figures 6) connected to the first connecting port (port interfacing to 

7.	Ubik modified by the teachings of Tsai as seen in claim 1 above, as per claims 5 and 9, Tsai teaches a system and method, wherein, the dongle further comprises:  17a power control unit (6, figure 8) connected to the dongle processor and configured to generate a power control signal; and a power monitoring unit (55, figure 8) connected to the dongle processor and configured to receive a voltage signal (paragraph 38) of each of the electric elements; and the console further comprises: a power switch controller (52, figure 8) coupled to the power control unit via the console port and the second connecting port, wherein the power switch controller is configured to turn on or turn off each of the electric elements according to the power control signal (paragraphs 38 – 39); and a console power management unit coupled to the power monitoring unit via the console port and the second connecting port, wherein the console power management unit is configured to receive the voltage signal of each of the electric elements (paragraphs 39 – 42).  

8.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ubik in view of Tsai further in view of Phillips et al (US Publication Number 2019/0220936, hereinafter “Phillips”).

9.	As per claims 3 and 8, Ubik/Tsai teaches a system and method, wherein, when the second connecting port is the USB Type-A port, the second connecting port has nine pins, and two of the nine pins are coupled to the CAN bus (Tsai: figures 6 and 8, USB converter maps out two signals utilized in the pin mapping of CANH and CANL, in USB converter mapping to CAN signals it is known in the art of converting these are the two primary signals mapped to pins of the USB protocol)
	Ubik/Tsai does not explicitly disclose the second connecting port is a USB Type-C port.
However Phillips teaches the connecting port is the USB Type-C port (interchangeable functionality between different types of USB ports including A and C is seen in paragraph 16 in a USB/CAN environment), the second connecting port has twenty-four pins, and two of the twenty-four pins are coupled to the CAN bus (in light of Tsai knowing that two signals are mapped to pins from CAN to USB are the CANH and CANL signals, figures 6 and 8).  
Ubik/Tsai and Phillips are analogous art because they are from the same field of endeavor control system connectivity handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ubik/Tsai and Phillips before 
	One of ordinary skill would be motivated to make such modification in order to enhance user operability and flexibility (paragraphs 5 – 7). Therefore, it would have been obvious to combine Phillips with Ubik/Tsai to obtain the invention as specified in the instant claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Page 1: References D and G – M are directed to a dongle with USB/CAN functionality, reference is directed to additional details of CANbus handling, reference F is directed to converting of signals in a CAN system, Reference F on Page 1 and Reference A on page 2 are directed to USB/CAN converters, and references B – E are directed to electric bicycles utilizing CAN networks and ECU’s where electric bicycles are categorized as and grouped together with other vehicles with ECU’s and the functionality is interchangeable amongst the different types of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184